DRAPEAU, J.
Motion by defendant to augment the record.
Defendant contends that when plaintiff invoked the remedy of attachment the action was converted from equity to law, and that as a consequence plaintiff elected to proceed in law. Therefore, defendant moves to add to the record the several papers involved in the issuance of the writ of attachment.
Without passing upon the sufficiency of the contention, this court is of the opinion that it will do no harm to have the entire record before it when it considers the merits of the case.
The motion is granted.
White, P. J., and Doran, J., concurred.